United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
DEPARTMENT OF DEFENSE, DECA-WEST
)
REGION, MCCLELLAN AIR FORCE BASE,
)
CA, Employer
)
___________________________________________ )
D.C., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-999
Issued: February 12, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 19, 2008 appellant filed a timely appeal from a February 4, 2008 Office of
Workers’ Compensation Programs’ wage-earning capacity decision. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office met its burden of proof in reducing appellant’s
compensation effective February 17, 2008, based on its determination that the constructed
position of a telephone sales representative represented her wage-earning capacity.
FACTUAL HISTORY
This case has previously been on appeal before the Board.1 In an August 21, 2007
decision, the Board reversed the Office’s January 5 and April 6, 2006 decisions which reduced
1

Docket No. 06-1238 (issued August 21, 2007).

appellant’s compensation based on the constructed position of a telephone sales representative
effective February 20, 2004. The Board found that, as the Office did not first consider whether
appellant’s actual earnings as a part-time motivator fairly and reasonably represented her
wage-earning capacity, it did not meet its burden of proof. The facts and the history contained in
the prior appeal are incorporated by reference.
On January 10, 2008 the Office requested that the employing establishment provide
appellant’s current pay information for her date-of-injury position.
On January 23, 2008 the Office received pay rate information from the employing
establishment which reflects that appellant would have received an hourly rate of $16.75 as a
store worker at WG-4 Step 4 effective January 8, 2008 in Barstow, California and $16.54 on
January 15, 2008 in Topeka, Kansas, as a store worker.
On February 1, 2008 the Office received current wage information in the local area for a
telephone sales representative from Leslie Nelson, the rehabilitation specialist, who noted that
she had previously rated appellant for a position as a telephone sales representative in the local
area. Ms. Nelson indicated that the current wage information in the local area was obtained from
the Occupational Employment Statistics and Kansas Occupational Wage and Outlook Reports
for 2006, which was the most current information available. She noted that the compilation of
wage information for the year 2007 had not been released to date. Regarding the Topeka,
Kansas area, Ms. Nelson noted that the entry level wage for a sales representative was
$24,100.00 per year or $11.57 per hour. She noted that the wages for a sales representative were
the most representative of the job of telephone sales representative in the labor market.
Ms. Nelson concluded that appellant was educationally, vocationally and medically capable of
performing the duties of telephone sales representative, DOT 299.357-014.
By decision dated February 4, 2008, the Office finalized the proposed reduction of
compensation to $641.00 every four weeks, effective February 17, 2008, based on her ability to
work as a telephone sales representative. It considered appellant’s position as a part-time
motivator effective February 17, 2004 and noted that she worked approximately 16 hours per
week. However, the Office concluded that her actual earnings did not fairly and reasonably
represent her wage-earning capacity because the part-time position was not equivalent to the job
she held at the date of injury, which was a permanent full-time job. It noted that the position at
the Curves Fitness Center was a part-time job, which only paid $6.50 per hour, while her date-ofinjury job paid her $9.96 per hour, full time. The Office concluded that the actual earnings of the
part-time position did not fairly and reasonably represent her wage-earning capacity. It also
found that the weight of the medical evidence continued to support that appellant was capable of
performing the position of telephone sales representative.
LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden of proving that the disability has
ceased or lessened in order to justify termination or modification of compensation benefits.2
2

Bettye F. Wade, 37 ECAB 556, 565 (1986); Ella M. Gardner, 36 ECAB 238, 241 (1984).

2

Section 8115(a) of the Federal Employees’ Compensation Act,3 provides in determining
compensation for partial disability, the wage-earning capacity of an employee is determined by
her actual earnings if her actual earnings fairly and reasonably represent her wage-earning
capacity. Generally, wages actually earned are the best measure of a wage-earning capacity and
in the absence of evidence showing they do not fairly and reasonably represent the injured
employee’s wage-earning capacity, must be accepted as such measure.4 If the actual earnings do
not fairly and reasonably represent wage-earning capacity or if the employee has no actual
earnings, her wage-earning capacity is determined with due regard to the nature of her injury, her
degree of physical impairment, her usual employment, her age, her qualifications for other
employment, the availability of suitable employment and other factors and circumstances which
may affect her wage-earning capacity in her disabled condition.5 Wage-earning capacity is a
measure of the employee’s ability to earn wages in the open labor market under normal
employment conditions.6 The job selected for determining wage-earning capacity must be a job
reasonably available in the general labor market in the commuting area in which the employee
lives.7 In determining an employee’s wage-earning capacity, the Office may not select a
makeshift or odd lot position or one not reasonably available on the open labor market.8
When the Office makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to a vocational rehabilitation counselor authorized
by the Office or to an Office wage-earning capacity specialist for selection of a position, listed in
the Department of Labor’s Dictionary of Occupational Titles or otherwise available in the open
labor market, that fits that employee’s capabilities with regard to her physical limitation,
education, age and prior experience. Once this selection is made, a determination of wage rate
and availability in the open labor market should be made through contact with the state
employment service or other applicable service.9 Finally, application of the principles set forth
in Albert C. Shadrick will result in the percentage of the employee’s loss of wage-earning
capacity.10
ANALYSIS
The Board previously found that the Office did not meet its burden of proof in reducing
appellant’s compensation based on the constructed position of a telephone representative,
effective February 20, 2004 and reversed the Office’s January 5 and April 6, 2006 decisions,
3

5 U.S.C. § 8115.

4

Hubert F. Myatt, 32 ECAB 1994 (1981); Lee R. Sires, 23 ECAB 12 (1971).

5

See Pope D. Cox, 39 ECAB 143, 148 (1988); 5 U.S.C. § 8115(a).

6

Albert L. Poe, 37 ECAB 684, 690 (1986); David Smith, 34 ECAB 409, 411 (1982).

7

Id.

8

Steven M. Gourley, 39 ECAB 413 (1988); William H. Goff, 35 ECAB 581 (1984).

9

Karen L. Lonon-Jones, 50 ECAB 293, 297 (1999).

10

Id. See Albert C. Shadrick, 5 ECAB 376 (1953).

3

because the Office did not consider appellant’s actual earnings as a part-time motivator for
Curves, a fitness facility.
Following the Board’s action, the Office considered appellant’s position as a part-time
motivator for Curves and noted that she worked approximately 16 hours per week and earned
$6.50 per hour as of February 17, 2004. It found that appellant had demonstrated the ability to
perform the duties of the part-time position for two months or more; however, it concluded that
the actual earnings of that position did not fairly and reasonably represent her wage-earning
capacity. The Office found that the kind of appointment and tour of duty were not equivalent to
the job appellant held on the date of injury. It explained that, on the date of injury, appellant
worked in a permanent, full-time position as a store worker with the employing establishment for
40 hours per week and earned $9.96 per hour.
The Office also requested that the rehabilitation specialist provide current wage
information in the local area for the constructed position of a telephone sales representative.
Ms. Nelson provided updated information for a telephone sales representative in the Topeka,
Kansas area and determined that the entry level wages for a sales representative, were
approximately $24,100.00 per year or $11.57 per hour. She noted that the wages for the sales
representative most closely represented the job of telephone sales representative in the labor
market and that appellant was educationally, vocationally and medically capable of performing
the duties of telephone sales representative, DOT 299.357-014.
By decision dated February 4, 2008, the Office made a determination that the constructed
position of a telephone sales representative represented appellant’s wage-earning capacity.
However, the Office’s procedures require that a prereduction of compensation notice be provided
to appellant. In particular, the procedures note:
“After selecting a position from those listed by the RC and after determining that
the job is suitable and available, the CE should provide the claimant with a
prereduction notice as described in FECA PM 2-1400.6 and 7. This action should
be taken within 30 days of receipt of the RC’s or RS’s final report.
(a) If the claimant does not respond within 30 days of the notification of
proposed reduction, the [claims examiner] should prepare a formal
decision (Form CA-1048) determining the claimant’s [wage-earning
capacity] and reducing the compensation payments beginning with the
next periodic roll payment cycle.”11
The Office provided no prereduction notice in this case. It indicated that it was finalizing
the February 20, 2004 proposed notice of reduction. However, the Board reversed the earlier
decision which sought to finalize the reduction of compensation proposed in that notice.
Furthermore, the rehabilitation counselor provided updated information and the Office further
developed the matter of whether appellant’s actual earnings fairly and reasonably represented her

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-earning Capacity,
Chapter 2.814.8(e) (December 1995); see also David W. Green, 43 ECAB 883 (1992); 20 C.F.R. § 10.540.

4

wage-earning capacity. Office procedures, as noted, contemplate that a prereduction notice be
issued.
The Board notes that reduction of benefits prior to the issuance of a notice of proposed
reduction of compensation defeats the purpose of the Office’s procedures that provide for notice
before reduction of benefits since “the claimant must be provided with written notice of the
proposed action and given 30 days to submit relevant evidence or argument to support
entitlement to continued compensation.”12 These procedures indicate that the notice of proposed
reduction in compensation does not constitute a decision to reduce compensation and they
contemplate that reduction of compensation will follow the issuance of a notice-of-reduction of
compensation.13 None of the exceptions to the requirement of prereduction notice apply to this
situation where the Office is seeking to reduce appellant’s compensation.14
CONCLUSION
The Board finds that the Office did not reduce appellant’s compensation based on its
determination that the constructed position of a telephone sales representative represented her
wage-earning capacity effective February 4, 2008.

12

Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.6 (March 1997).

13

Id. at para. 7(a).

14

See id. at para 6. Office regulations, at 20 C.F.R. § 10.541(b) provide that, if the beneficiary submits evidence
that fails to refute the evidence upon which the proposed action was based but which requires further development
by the Office, the Office will not provide another notice of proposed action upon completion of such development.
The Board notes that such regulatory provision is not applicable to the present situation as the Board previously
reversed the Office’s reduction of compensation when it found that the Office did not meet its burden of proof to
reduce appellant’s compensation.

5

ORDER
IT IS HEREBY ORDERED THAT the February 4, 2008 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: February 12, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

